** COUNTY COMMISSIONERS — STREETS AND ROAD — CITY LIMITS — MAINTENANCE ** IF THE TOWN WHICH YOU DESCRIBE HAS A POPULATION OF LESS THAN 5,000, THE COUNTY COMMISSIONERS ARE AUTHORIZED TO SURFACE AND RESURFACE ROADS DESIGNATED AS SCHOOL BUS ROUTES AND/OR MAIL ROUTES WHICH LIE WITHIN THE LIMITS OF SAID TOWN, AND THIS IS THE CASE WHETHER OR NOT THE CITIZENS OF SAID TOWN FURNISH THE MATERIALS FOR THE DESCRIBED WORK.  FURTHER, THE COUNTY COMMISSIONERS ARE AUTHORIZED, UNDER THE DIRECTION OF THE STATE HIGHWAY COMMISSION, TO GRADE OR DRAIN OR HARD SURFACE ANY STATE OR COUNTY ROAD WITHIN TOWN LIMITS, AND THEY ALSO HAVE THE AUTHORITY, IN THEIR DISCRETION, TO HARDSURFACE ANY COUNTY HIGHWAY THEREIN, AND THIS IS THE CASE WHETHER OR NOT THE CITIZENS OF SAID TOWN FURNISH THE MATERIALS FOR THE DESCRIBED WORK.  (MUNICIPALITY, CORPORATE LIMITS, SCHOOL BUS, MAIL ROUTES) CITE: OPINION NO. 63-159, OPINION NO. 64-348, OPINION NO. 63-159 (JAMES R. FUSON)